Case 1:17-cv-06782-DLC Document 71 Filed 01/07/19 Page 1 of 2

 

 

   
 

 

 

 

 

oy
Uspc SDNY |
OCUMENT |
UNITED STATES DISTRICT COURT BLECTBONICAT LY FILED |
SOUTHERN DISTRICT OF NEW YORK ROC th |
oo ee ee enn x — ne
DA MVE B LED:
WINE ENTHUSIAST, INC., > JL FILED: woe A) D215

 

Plaintiff,
L7icev6782 (DLC)
~y~
ORDER

 

VINOTEMP INTERNATIONAL CORPORATION,

Defendant.

DENISE COTE, District Judge:

An Opinion and Order of January 7, 2019 set forth the
Court’s construction of disputed terms. Accordingly, as set
forth in the Case Management Schedule so ordered by the Court on
December 21, 2017, the following schedule shall govern the
further conduct of pretrial proceedings in this case:

1. All fact discovery must be completed by March 8, 2019,
2. Expert reports and disclosure of expert testimony

conforming to the requirements of Rule 26(a) (2) (B), Fed. R.

Civ. P., by the party bearing the burden on an issue must

be served by April 5, 2019. Identification of rebuttal.

experts and disclosure of their expert testimony must occur

by May 3, 2019.

3. All expert discovery must be completed by May 31, 2019.

4. The following motion will be served by the dates indicated
below.

Any motion for summary judgment

- Motion served by June 28, 2019
- Opposition served by duly 19

- Reply served by August 2

At the time any Reply is served the moving party shall

 

 

 
Case 1:17-cv-06782-DLC Document 71 Filed 01/07/19 Page 2 of 2

supply two courtesy copies of all motion papers to Chambers
by mail or delivery to the United States Courthouse, 500
Pearl Street, New York, New York.

Dated: New York, New York
January 7, 2019

hc. iy,

DENISE COTE
United States District Judge
